Exhibit 10.31
Graphic Packaging Holding Company

Performance-Based Restricted Stock Unit Award Agreement
     THIS AGREEMENT, effective as of the Grant Date set forth on the signature
page hereto, represents the grant by Graphic Packaging Holding Company (the
“Company”) to the participant named on the signature page hereto (the
“Participant”) of Performance-Based Restricted Stock Units (“Performance RSUs”),
representing the right to earn shares of the Company’s common stock or the
equivalent value thereof in cash, pursuant to the provisions of the Graphic
Packaging Corporation 2004 Stock and Incentive Compensation Plan, as such plan
may be amended from time to time (the “Plan”), and subject to the terms and
conditions set forth in this award agreement (this “Agreement”).
     The parties hereto agree as follows:
     1. Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, and
notwithstanding any contrary definition in the Plan, for purposes of this
Agreement:

  (a)   “Delayed 409A Settlement Date” shall mean the first day of the seventh
month following the Participant’s separation from service (or if the Participant
dies during such period, the date of the Participant’s death).     (b)   “Fair
Market Value” as of a given date shall mean the closing price of the Company’s
common stock on the NYSE (or other established stock exchange or market) on such
date, or if such day is not a trading day, on the immediately preceding trading
day.     (c)   “Grant Date” means the date set forth on the signature page
hereto.     (d)   “Involuntary Termination” means the involuntary termination of
the Participant’s employment by the Company or any Affiliate or Subsidiary other
than for Cause, death or Disability.     (e)   “Performance Period” means the
three calendar years beginning January 1, 2009 and ending on December 31, 2011.
    (f)   “Performance Year” means a given calendar year within the Performance
Period.     (g)   “Pro-Rata Amount” means the number of Performance RSUs
(rounded to the nearest whole number) equal to the product of (a) the number of
Performance RSUs that would otherwise have been earned based on actual
performance as of the end of last completed Performance Year (using an average
over such Performance Years if more than one), times (b) a fraction, the
numerator of which is the number of full 12-month periods between the Grant Date
and the date of termination of the Participant’s employment by reason of death,
Disability, Retirement or Involuntary Termination, and the denominator of which
is three.     (h)   “Retirement” means voluntary termination of employment after
age 65, or after age 62 with 25 years of service to the Company, its Affiliates
or Subsidiaries or their predecessors.

     2. Grant of Performance RSUs. The target number of Shares subject to this
award is shown on the signature page of this Agreement (the “Target Award”).
Depending on the Company’s level of achievement of specified performance goals
for the three year period beginning January 1, 2009 and ending December 31,
2011, the Participant may earn 0% to 150% of the Target Award, in accordance

-1-



--------------------------------------------------------------------------------



 



with the matrices attached hereto as Exhibit A (as supplemented hereafter for
each new Performance Year) and the terms
of this Agreement.
     3. Earning and Vesting of Performance RSUs. The Performance RSUs do not
represent actual shares of stock. The Performance RSUs represent the right to
earn from 0% to 150% of the Target Award, based on the Company’s achievement of
performance goals as set forth on Exhibit A hereto (as supplemented hereafter
for each new Performance Year). At the end of the Performance Period (and not
later than the third anniversary of the Grant Date), the results for each
Performance Year shall be averaged to determined the overall number of
Performance RSUs earned.
     In the case of a Change of Control occurring prior to December 31, 2011,
the number of Performance RSUs earned shall be determined based on actual
performance for Performance Years completed prior to the Change of Control and
based on assumed target performance for any incomplete Performance Year in which
the Change of Control occurs or for Performance Years after the Change in
Control.
     Any Performance RSUs earned will vest and become non-forfeitable on the
earliest to occur of the following (the “Vesting Date”):

  (a)   the third anniversary of the Grant Date, provided the Participant has
continued in the employment of the Company, its Affiliates, and/or its
Subsidiaries through such date, or     (b)   the occurrence of a Change of
Control, provided the Participant has continued in the employment of the
Company, its Affiliates, and/or its Subsidiaries through such date, or     (c)  
as to the Pro-Rata Amount only, the termination of the Participant’s employment
due to death, Disability or Retirement, or     (d)   as to the Pro-Rata Amount
only, on the 60th day after the Participant’s Involuntary Termination; provided
that the Participant shall have executed a separation agreement including a
release of claims in a form satisfactory to the Company and the release shall
have become irrevocable within such 60-day period.

If the Participant’s employment with the Company or an Affiliate or Subsidiary
terminates prior to the Vesting Date for any reason other than as described
above (or in the case of the Participant’s Involuntary Termination, if the
Participant fails to execute or revokes a release of claims in a form
satisfactory to the Company within the applicable 60-day period), the
Participant shall forfeit all right, title and interest in and to the unvested
Performance RSUs as of the date of such termination (or as of the 60th day after
the Participant’s Involuntary Termination, as applicable) and the Performance
RSUs will be cancelled by the Company without further consideration or any act
or action by the Participant.
     4. Settlement of Performance RSUs. The vested Performance RSUs shall be
valued as of the later of (i) the Vesting Date, or (ii) if vesting occurs by
reason of the Participant’s termination of employment other than due to death
and the Participant is a “specified employee” of the Company for purposes of
Code Section 409A as of the date of such separation from service, the Delayed
409A Settlement Date (as applicable, the “Valuation Date”), based on the Fair
Market Value of the Company’s common stock as of the Valuation Date (the
“Settlement Value”). The Participant shall be entitled to receive 2/3 of the
Settlement Value in Shares (the number of Shares being determined by dividing
the Settlement Value by the Fair Market Value of the Company’s common stock as
of the Valuation Date) and 1/3 of the Settlement Value in cash. Payout of the
Performance RSUs shall be made on a date to be determined by the Company that is
within 60 days after the Vesting Date (or within 75 days after the date of
Involuntary Termination, in the case of vesting under Section 3(d)); provided,
however, that if the Valuation Date is the Delayed 409A Settlement Date, then
payout of the Performance RSUs (based on the

-2-



--------------------------------------------------------------------------------



 



Settlement Value) shall be made on a date to be determined by the Company that
is within 60 days after the Delayed 409A
Settlement Date.
     5. Nontransferability. The Performance RSUs may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated (a “Transfer”) other
than by will or by the laws of descent and distribution, except as provided in
the Plan. The designation of a beneficiary shall not constitute a Transfer.
     6. Limitation of Rights. The Performance RSUs do not confer to the
Participant or the Participant’s beneficiary, executors or administrators any
rights of a shareholder of the Company unless and until Shares are in fact
issued to such person in connection with the Performance RSUs. Upon conversion
of the Performance RSUs into Shares, the Participant will obtain full voting and
other rights as a shareholder of the Company.
     7. Continuation of Employment. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any Affiliate or Subsidiary
to terminate the Participant’s employment at any time, nor confer upon the
Participant any right to continue in employment of the Company or any Affiliate
or Subsidiary.
     8. Payment of Taxes. The Company or any Affiliate or Subsidiary employing
the Participant has the authority and the right to deduct or withhold, or
require the Participant to remit to the employer, an amount sufficient to
satisfy federal, state, and local taxes (including the Participant’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of the vesting or settlement of the Performance RSUs. With
respect to withholding required upon any taxable event arising as a result of
the Performance RSUs, the employer will satisfy the tax withholding requirement
on the cash portion by withholding cash equal to the total minimum statutory tax
required to be withheld, and on the Share portion by withholding Shares having a
Fair Market Value as of the date that the amount of tax to be withheld is to be
determined as nearly equal as possible to (but no more than) the total minimum
statutory tax required to be withheld The obligations of the Company under this
Agreement to payout the Performance RSUs will be conditional on such payment or
arrangements, and the Company, and, where applicable, its Affiliates or
Subsidiaries will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant.
     9. Plan Controls. This Agreement and the Participant’s rights hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be final and binding upon the Participant. In the event of
any actual or alleged conflict between the provisions of the Plan and the
provisions of this Agreement, the provisions of the Plan shall be controlling
and determinative (except for any definitions of terms which are specifically
set forth herein). Any conflict between this Agreement and the terms of a
written employment agreement with the Participant shall be decided in favor of
the provisions of this Agreement.
     10. Amendment. Subject to the terms of the Plan, this Agreement may be
modified or amended by the Committee; provided that no such amendment shall
materially adversely affect the rights of the Participant hereunder without the
consent of the Participant. The waiver by the Company of breach of any provision
of this Agreement by the Participant shall not operate or be construed as a
waiver of any subsequent breach by the Participant. Notwithstanding the
foregoing, the Committee shall have unilateral authority to amend the Plan and
the Agreement without the Participant’s consent to the extent necessary

-3-



--------------------------------------------------------------------------------



 



to comply with applicable law or changes to applicable law (including, but not
limited to, Code Section 409A) and related regulations or other guidance and
federal securities laws.
     11. Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
     12. Applicable Laws and Consent to Jurisdiction. The validity,
construction, interpretation, and enforceability of this Agreement shall be
determined and governed by the laws of the state of Delaware without giving
effect to the principles of conflicts of law.
     IN WITNESS WHEREOF, the parties have executed this Agreement, effective as
of the Grant Date set forth below.

            Graphic Packaging Holding Company

      By:   /s/ Cynthia A. Baerman         Cynthia A. Baerman        Senior Vice
President, Human Resources            Participant

      By:           Name:   «First_Name» «Middle_Initial__Name»       
«Last_Name»     

Grant Date: March 4, 2009

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A
Performance Goals and Payout Matrix
The Performance RSUs will be earned, in whole or in part, based on the Company’s
achievement of selected performance goals over the three-year period beginning
January 1, 2009 and ending December 31, 2011 (the “Performance Period”).
Within the first 90 days of each Performance Year, the Committee shall establish
performance goals for that Performance Year based on up to three metrics
relevant to the Company’s annual business plan, including but not limited to the
following:

  Ø   Debt Reduction     Ø   Cost Reduction     Ø   Revenue from New Products  
  Ø   Return on Invested Capital (ROIC)

The Committee shall assign a weight to each performance metric (for a total of
100%) and approve threshold, target and maximum payout levels for each, in
accordance with the following table, which shall be set out in a supplement to
this Exhibit A for each such year (Exhibit A-2009, Exhibit A-2010 and
Exhibit A-2011):

                              AA% Weight   BB% Weight   CC% Weight     Metric 1
  Metric 2   Metric 3     Performance   Performance as   Performance  
Performance as   Performance   Performance as Payout Level   Requirement   % of
Target   Requirement   % of Target   Requirement   % of Target
0%
  <$XX   N/A   <$XX   N/A   <$XX   N/A
50%
    $XX     80%     $XX     80%     $XX     80%
100%
    $YY   100%     $YY   100%     $YY   100%
150%
    $ZZ   120%     $ZZ   120%     $ZZ   120%

 

*   Payout for performance between points is interpolated on a straight-line
basis

Performance under each metric is independent of performance under the others.
The results for each metric are multiplied by the applicable weightings and then
added together. Notwithstanding the performance matrix, the Committee may make
equitable adjustments to the payout level for any metric to take into account
changes in accounting principles, changes in tax laws, business acquisitions or
dispositions, unusual or non-recurring events, natural disasters or other events
that the Committee deems relevant to the achievement of targeted performance.
At the end of the Performance Period (and not later than the third anniversary
of the Grant Date), the results for each Performance Year shall be averaged to
determined the overall number of Performance RSUs earned.
In the case of a Change of Control occurring prior to December 31, 2011, the
Performance Period shall end on the date of the Change of Control. The number of
Performance RSUs earned for the shortened Performance Period shall be determined
based on actual performance for Performance Years completed prior to the Change
of Control and based on assumed target performance for any incomplete
Performance Year in which the Change of Control occurs or for Performance Years
after the Change in Control.

 